BROWN, J.
The plaintiff’s claim of $1,777.34 was reduced by the jury in a substantial amount. The damages claimed by defendant were established by the jury to be $656.01. The plaintiff’s claim was liquidated by the jury by deducting defendant’s damages at $1,131.33. The jury were charged to add interest to balance found due plaintiff for six years at 6 per cent. This interest on $1,131.33 is the sum of $403.-67; the verdict being for $1,131.33, principal, and $403.67, interest, a total of $1,535. It was error to direct jury to add interest. The plaintiff was not entitled to interest. The verdict must be reduced to $1,131.33. Excelsior Terra Cotta Co. v. Harde, 181 N. Y. 11, 73 N. E. 494, 106 Am. St. Rep. 493; Delafield v. Westfield, 41 App. Div. 24, 58 N. Y. Supp. 277.
An order may be.entered, correcting the verdict by reducing the sum to $1,131.33, and denying defendant^ motion for a new trial.